DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 2/12/2021 in which Applicant lists claims 28, 30-34, 36-66 and 68 as being cancelled, claims 2-9, 19-24, 26-27 and 67 as being withdrawn, claims 29 and 35 as being original, claims 10-14 and 25 as being previously presented, and claims 1 and 15-18 as being currently amended. It is interpreted by the examiner that claims 1-27, 29, 35 and 67 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 12/3/2020 was considered.
Drawings
The drawings were received on 2/12/2021.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The amendments to the claims dated 2/12/2021 are accepted. The rejections of the claims made under 35 USC 112(b) and cited in the office action mailed 11/27/2020 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 9-10 of the remarks, filed 2/12/2021, with respect to the amendments to claim 1 to include the limitations drawn to the interconnected voids have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ozaki (JP 2010-072616 A, of record) and Hao et al. (US 2012/0038990 A1, of record).
Applicant’s arguments, see pages 10-11 of the remarks, filed 2/12/2021, with respect to the teachings of Ozaki with regard to the limitations drawn to the near-infrared scattering ration being less than about 0.9, and the visible reflective haze ratio being greater than about 0.5, have been fully considered but they are not persuasive. Ozaki makes clear that the properties of the wavelength selective scattering layer are chosen such that the optical article has a high transmittance in the infrared and a low visible light transmittance, as well as greater scattering of visible wavelengths than infrared wavelengths (see at least paragraphs [0004]-[0005], [0010], [0012]-[0019], and [0028]). Therefore it is interpreted by the Examiner that the scattering reflection layer of Ozaki would have a greater average visible scattering than an average near-infrared scattering such that the near-infrared scattering ratio would likely be less than about 1. Further, Ozaki discloses the wavelength selective scattering layer has an average visible diffusive reflectance higher than an average visible total reflectance (see at least paragraphs [0005], [0010] and [0012]-[0019]). Therefore it is obvious and within the skill of one of ordinary skill in the optical arts to adjust appropriate structural characteristics of the optical filter such that desired functional characteristics are achieved. Such as In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955).
Applicant’s argument that to teach obvious optimizations, the prior art must recognize a parameter as result-effective have been fully considered but they are not persuasive.
In re Antonie, 195 USPQ 6 (CCPA 1977)) explain that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  When an office action shows that the prior art discloses a range of values overlapping with claimed values, this is one manner of making a prima facie case of obviousness (see MPEP 2144.05(I), citing In re Wertheim, 541 F.2d 257; 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575; 16 USPQ2d 1934 (Fed. Cir. 1990)).
However, MPEP 2144.05(II)(A) explains that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955)), and further explains that the mere carrying forward of an original patented conception involving only change of form, proportions, or degree … is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (citing In re Williams, 36 F.2d 436, 438 (CCPA 1929)).  Thus, there is no requirement that the prior art must recognize a parameter as result-effective and disclose a range of values overlapping the claimed value, in order to sustain a rejection based upon obvious optimizations. Furthermore, Ozaki does disclose that the properties of the wavelength selective scattering layer are chosen such that the optical article has a high transmittance in the infrared and a low visible light transmittance, as well as greater scattering of visible wavelengths than infrared wavelengths (see at least paragraphs [0004]-[0005], [0010], [0012]-[0019], and 
Additionally, after KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Finally, it is emphasized that "[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). Specifically, the claims should provide any structural features necessary to achieve the claimed functionality of the invention, such as any structure associated with the properties of the wavelength selective scattering layer (e.g. material(s)/the refractive index of the optical medium making up the scattering layer, the material(s)/refractive index of any particles/voids present in the scattering layer, the size of any particles/voids present in the scattering layer, the dispersion density of any particles/voids present in the scattering layer, etc.), which would distinguished the claim from the prior art in terms of structure rather than function. For instance, at least lines 6-9 of page 7 of the specification describe that when the wavelength selective scattering layer includes a ULI layer including a binder, a plurality of particles and a plurality of interconnected voids, a volume fraction of the plurality of interconnected voids in the optical filter may not be less than about 20%, and a weight ratio of the binder of the plurality of the particles may not be less than about 1:2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki, JP 2010-072616 A, of record (hereafter Ozaki), as evidenced by RefractiveIndex.info for Polycarbonate (https://refractiveindex.info/?shelf=organic&book=polycarbonate&page=Zhang), for Indium tin oxide (https://refractiveindex.info/?shelf=other&book=In2O3-SnO2&page=Moerland), for Aluminum Oxide (https://refractiveindex.info/?shelf=main&book=Al2O3&page=Malitson-o), and for Zirconium (https://refractiveindex.info/?shelf=main&book=Zr&page=Palm), and in view of Hao et al., U.S. Patent Application Publication Number 2012/0038990 A1, of record (hereafter Hao).
Regarding claim 1, Ozaki discloses a system/method/article comprising:
one or both of a light emitter or a light receiver (see at least figure 1, element 14, as well as paragraph [0028]); and
an optical filter adjacent one or both of the light emitter or the light receiver (see at least figures 1-2, elements 15, 21 and 23, as well as paragraph [0028]), wherein the optical filter comprises a wavelength selective scattering layer (see at least figure 2, element 23, as well as paragraph [0028]).
It is further interpreted that Ozaki discloses that the wavelength selective scattering layer has a near-infrared scattering ratio of less than about 1, the near-infrared scattering ratio being a ratio of an average near-infrared scattering to an average visible scattering (see at least paragraph [0028] wherein “visible light of the external light is scattered and reflected by the fine particles of the scattering reflection layer so that the amount of visible light transmitted is attenuate…although some infrared 
Ozaki does not explicitly disclose that the near-infrared scattering ratio is less than about 0.9.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose properties of the wavelength selective scattering layer (e.g. material(s)/the refractive index of the optical medium making up the scattering layer of Ozaki, the material(s)/refractive index of the plurality of particles present in the scattering layer of Ozaki, the size of the plurality of particles present in the scattering layer of Ozaki, the dispersion density of the plurality of particles present in the scattering layer of Ozaki, etc., see at least paragraphs [0005], [0010] and [0012]-[0019]) such that the resulting near-infrared scattering ratio is less than about 0.9, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the near-infrared scattering ratio be less than about 0.9, for the purpose of scattering more visible light than near-infrared light (NIR) with the wavelength selective scattering layer such that a desired scattering of NIR light to visible light ratio is attained so that the desired NIR light is transmitted through the wavelength selective scattering layer to the light receiver and the NIR light receiver may function properly without detecting added noise due to undesired visibly light reaching the light receiver. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955).

Ozaki does not explicitly disclose a visible reflective haze ratio of greater than about 0.5.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose properties of the wavelength selective scattering layer (e.g. material(s)/the refractive index of the optical medium making up the scattering layer of Ozaki, the material(s)/refractive index of the plurality of particles present in the scattering layer of Ozaki, the size of the plurality of particles present in the scattering layer of Ozaki, the dispersion density of the plurality of particles present in the scattering layer of Ozaki, etc., see at least paragraphs [0005], [0010] and [0012]-[0019]) such that the resulting visible reflective haze ratio is greater than about 0.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the visible reflective haze ratio be greater than about 0.5, for the purpose of having more diffuse reflectance of visible light than total reflectance of visible light so that the optical filter has a desired clouded white appearance while also blocking viewing of the light emitter/light receiver by an observer (see at least paragraph [0012]). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955).

However, Hao teaches an optical film wherein the optical properties of the film, such as transmittance, haze, clarity, and diffusion and scattering properties may be controlled by adjustment of the physical properties of the film, such as the thickness of the film, a refractive index of the film, the binder and the particles, the volume fraction of the particles and/or interconnected voids, and the size of the particles and/or interconnected voids (see at least figure 1, elements 320 and 340, as well as paragraphs [0003]-[0004], [0010], and [0038]-[0059] of Hao).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the wavelength selective scattering layer of Ozaki to include the teachings of Hao so that the wavelength selective scattering layer includes a plurality of interconnected voids, for the purpose of obtaining desired optical characteristics from the wavelength selective scatting layer, such as a desired effective refractive index for the scattering layer, transmission, scattering, and/or diffusion characteristics by varying the known and controllable physical structure of the wavelength selective scattering layer (see at least paragraph [0050] of Hao).
Additionally, it is emphasized that "[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). 
Regarding claims 10 and 16-18, Ozaki discloses that the wavelength selective scattering layer comprises an optical medium have a first refractive index (see at least paragraphs [0017]-[0018] of Ozaki, it is noted that a material chosen for the binder resin/optical medium would necessarily have a refractive index), wherein the optical medium comprises a plurality of particles (see at least paragraphs [0017]-[0019] of Ozaki), wherein the plurality of particles has a second refractive index (it is noted that a material chosen for the particles would necessarily have a refractive index) and an average particle size of less than about 5 µm (see at least paragraph [0017] of Ozaki).
Ozaki does not explicitly disclose an absolute difference between the first refractive index and the second refractive index is less than about 0.1.
However, Ozaki does give specific examples of materials which may be chosen for use as the binder resin/optical medium and the particles, wherein the materials for the optical medium are substantially transparent in the infrared wavelength region, and wherein the materials may be chosen such that the difference in the refractive indices are different enough to achieve the desired scattering and transmission for the filter (see at least paragraphs [0012]-[0019]). Furthermore, materials for the binder resin/optical medium and the particles may be chosen from the lists provided in Ozaki such that an absolute difference between the first refractive index and the second refractive index is less than about 0.1 (e.g. wherein polycarbonate may chosen as the binder resin/optical 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose materials for the optical medium and the particles such that an absolute difference between the first refractive index and the second refractive index is less than about 0.1, since it has been held to be within the ordinary skill of workers in the art to select a known material on the basis of its suitability for the intended use, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose materials for the optical medium and the particles such that an absolute difference between the first refractive index and the second refractive index is less than about 0.1 for the purpose of achieving the desired scattering of visible light and the desired NIR light transmission through the wavelength selective scattering layer to the light receiver such that the light receiver may function properly without detecting added noise due to undesired visibly light reaching the light receiver, and for the purpose of achieving a desired diffuse reflectance of visible light so that the optical filter has a desired clouded white appearance. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 11 and 16-18, Ozaki discloses that the wavelength selective scattering layer comprises an optical medium have a first refractive index (see at least 
Ozaki does not explicitly disclose an absolute difference between the first refractive index and the second refractive index is less than about 0.2.
However, Ozaki does give specific examples of materials which may be chosen for use as the binder resin/optical medium and the particles, wherein the materials for the optical medium are substantially transparent in the infrared wavelength region, and wherein the materials may be chosen such that the difference in the refractive indices are different enough to achieve the desired scattering and transmission for the filter (see at least paragraphs [0012]-[0019]). Furthermore, materials for the binder resin/optical medium and the particles may be chosen from the lists provided in Ozaki such that an absolute difference between the first refractive index and the second refractive index is less than about 0.2 (e.g. wherein polycarbonate may be chosen as the binder resin/optical medium material and is shown by RefractiveIndex.info to have a first refractive index of 1.57 at 1.014µm, and wherein Aluminum oxide may be chosen as the particle material and is shown by RefractiveIndex.info to have a second refractive index of 1.76 at 1.014µm (|1.57-1.76|= 0.18)). 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose materials for the optical medium and the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 12 and 16-18, Ozaki discloses that the wavelength selective scattering layer comprises an optical medium have a first refractive index (see at least paragraphs [0017]-[0018], it is noted that a material chosen for the binder resin/optical medium would necessarily have a refractive index), wherein the optical medium comprises a plurality of particles (see at least paragraphs [0017]-[0019]), wherein the plurality of particles has a second refractive index (it is noted that a material chosen for the particles would necessarily have a refractive index) and an average particle size of less than about 0.5 µm (see at least paragraph [0017]).

However, Ozaki does give specific examples of materials which may be chosen for use as the binder resin/optical medium and the particles, wherein the materials for the optical medium are substantially transparent in the infrared wavelength region, and wherein the materials may be chosen such that the difference in the refractive indices are different enough to achieve the desired scattering and transmission for the filter (see at least paragraphs [0012]-[0019]). Furthermore, materials for the binder resin/optical medium and the particles may be chosen from the lists provided in Ozaki such that an absolute difference between the first refractive index and the second refractive index is less than about 0.4 (e.g. wherein polycarbonate may be chosen as the binder resin/optical medium material and is shown by RefractiveIndex.info to have a first refractive index of 1.57 at 1.014µm, and wherein Aluminum oxide may be chosen as the particle material and is shown by RefractiveIndex.info to have a second refractive index of 1.76 at 1.014µm (|1.57-1.76|= 0.18)). 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose materials for the optical medium and the particles such that an absolute difference between the first refractive index and the second refractive index is less than about 0.4, since it has been held to be within the ordinary skill of workers in the art to select a known material on the basis of its suitability for the intended use, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 13 and 16-18, Ozaki discloses that the wavelength selective scattering layer comprises an optical medium have a first refractive index (see at least paragraphs [0017]-[0018], it is noted that a material chosen for the binder resin/optical medium would necessarily have a refractive index), wherein the optical medium comprises a plurality of particles (see at least paragraphs [0017]-[0019]), wherein the plurality of particles has a second refractive index (it is noted that a material chosen for the particles would necessarily have a refractive index) and an average particle size of less than about 0.3 µm (see at least paragraph [0017]).
Ozaki does not explicitly disclose an absolute difference between the first refractive index and the second refractive index is less than about 0.6.
However, Ozaki does give specific examples of materials which may be chosen for use as the binder resin/optical medium and the particles, wherein the materials for the optical medium are substantially transparent in the infrared wavelength region, and wherein the materials may be chosen such that the difference in the refractive indices 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose materials for the optical medium and the particles such that an absolute difference between the first refractive index and the second refractive index is less than about 0.6, since it has been held to be within the ordinary skill of workers in the art to select a known material on the basis of its suitability for the intended use, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose materials for the optical medium and the particles such that an absolute difference between the first refractive index and the second refractive index is less than about 0.6 for the purpose of achieving the desired scattering of visible light and the desired NIR light transmission through the wavelength selective scattering layer to the light receiver such that the light receiver may function properly without detecting added noise due to undesired visibly light reaching the light receiver, and for the purpose of achieving a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 14 and 15-18, Ozaki discloses that the wavelength selective scattering layer comprises an optical medium have a first refractive index (see at least paragraphs [0017]-[0018], it is noted that a material chosen for the binder resin/optical medium would necessarily have a refractive index), wherein the optical medium comprises a plurality of particles (see at least paragraphs [0017]-[0019]), wherein the plurality of particles has a second refractive index (it is noted that a material chosen for the particles would necessarily have a refractive index) and an average particle size of less than about 0.2 µm (see at least paragraph [0017]).
Ozaki does not explicitly disclose an absolute difference between the first refractive index and the second refractive index is less than about 1.8.
However, Ozaki does give specific examples of materials which may be chosen for use as the binder resin/optical medium and the particles, wherein the materials for the optical medium are substantially transparent in the infrared wavelength region, and wherein the materials may be chosen such that the difference in the refractive indices are different enough to achieve the desired scattering and transmission for the filter (see at least paragraphs [0012]-[0019]). Furthermore, materials for the binder resin/optical medium and the particles may be chosen from the lists provided in Ozaki such that an absolute difference between the first refractive index and the second refractive index is less than about 1.8 (e.g. wherein polycarbonate may be chosen as the binder resin/optical medium material and is shown by RefractiveIndex.info to have a first 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose materials for the optical medium and the particles such that an absolute difference between the first refractive index and the second refractive index is less than about 1.8, since it has been held to be within the ordinary skill of workers in the art to select a known material on the basis of its suitability for the intended use, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose materials for the optical medium and the particles such that an absolute difference between the first refractive index and the second refractive index is less than about 1.8 for the purpose of achieving the desired scattering of visible light and the desired NIR light transmission through the wavelength selective scattering layer to the light receiver such that the light receiver may function properly without detecting added noise due to undesired visibly light reaching the light receiver, and for the purpose of achieving a desired diffuse reflectance of visible light so that the optical filter has a desired clouded white appearance. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 25, Ozaki in view of Hao discloses that the optical filter comprises a beaded diffuser layer (see at least paragraphs [0017]-[0019] of Ozaki).

Claims 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki, JP 2010-072616 A, of record (hereafter Ozaki), as evidenced by RefractiveIndex.info for Polycarbonate (of record) (https://refractiveindex.info/?shelf=organic&book=polycarbonate&page=Zhang), for Indium tin oxide (of record) (https://refractiveindex.info/?shelf=other&book=In2O3-SnO2&page=Moerland), for Aluminum Oxide (of record) (https://refractiveindex.info/?shelf=main&book=Al2O3&page=Malitson-o), and for Zirconium (https://refractiveindex.info/?shelf=main&book=Zr&page=Palm).
Regarding claim 29 and 35, Ozaki discloses a system/method/article comprising:
one or both of a light emitter or a light receiver (see at least figure 1, element 14, as well as paragraph [0028]); and
an optical filter adjacent one or both of the light emitter or the light receiver (see at least figures 1-2, elements 15, 21 and 23, as well as paragraph [0028]), wherein the optical filter comprises a wavelength selective scattering layer (see at least figure 2, element 23, as well as paragraph [0028]).
It is further interpreted that Ozaki discloses that the wavelength selective scattering layer has a near-infrared scattering ratio of less than about 1, the near-infrared scattering ratio being a ratio of an average near-infrared scattering to an average visible scattering (see at least paragraph [0028] wherein “visible light of the external light is scattered and reflected by the fine particles of the scattering reflection layer so that the amount of visible light transmitted is attenuate…although some infrared 
Ozaki does not explicitly disclose that the near-infrared scattering ratio is less than about 0.9.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose properties of the wavelength selective scattering layer (e.g. material(s)/the refractive index of the optical medium making up the scattering layer of Ozaki, the material(s)/refractive index of the plurality of particles present in the scattering layer of Ozaki, the size of the plurality of particles present in the scattering layer of Ozaki, the dispersion density of the plurality of particles present in the scattering layer of Ozaki, etc., see at least paragraphs [0005], [0010] and [0012]-[0019]) such that the resulting near-infrared scattering ratio is less than about 0.9, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the near-infrared scattering ratio be less than about 0.9, for the purpose of scattering more visible light than near-infrared light (NIR) with the wavelength selective scattering layer such that a desired scattering of NIR light to visible light ratio is attained so that the desired NIR light is transmitted through the wavelength selective scattering layer to the light receiver and the NIR light receiver may function properly without detecting added noise due to undesired visibly light reaching the light receiver. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955).

Ozaki does not explicitly disclose a visible reflective haze ratio of greater than about 0.5.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose properties of the wavelength selective scattering layer (e.g. material(s)/the refractive index of the optical medium making up the scattering layer of Ozaki, the material(s)/refractive index of the plurality of particles present in the scattering layer of Ozaki, the size of the plurality of particles present in the scattering layer of Ozaki, the dispersion density of the plurality of particles present in the scattering layer of Ozaki, etc., see at least paragraphs [0005], [0010] and [0012]-[0019]) such that the resulting visible reflective haze ratio is greater than about 0.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the visible reflective haze ratio be greater than about 0.5, for the purpose of having more diffuse reflectance of visible light than total reflectance of visible light so that the optical filter has a desired clouded white appearance while also blocking viewing of the light emitter/light receiver by an observer (see at least paragraph [0012]). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955).
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). Specifically, claims 29 and 35 do not provide any structural features, such as any structure associated with the properties of the wavelength selective scattering layer (e.g. material(s)/the refractive index of the optical medium making up the scattering layer, the material(s)/refractive index of any particles/voids present in the scattering layer, the size of any particles/voids present in the scattering layer, the dispersion density of any particles/voids present in the scattering layer, etc.), which would distinguished the claim from the prior art in terms of structure rather than function.

Double Patenting
Claims 29 and 35 of this application is patentably indistinct from claims 1, 29 and 35 of Application No. 16/071544 (see corresponding US Patent Application Publication 2019/0025481 A1, of record). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 29 and 35 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 29 and 35 of copending Application No. 16/071544 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Regarding claim 29, see at least claim 29 of copending Application No. 16/071544.
Regarding claim 35, see at least claims 1 or 35 of copending Application No. 16/071544.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1, 10-18, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-18, 23, and 25 of copending Application No. 16/071544 (see corresponding US Patent Application Publication 2019/0025481 A1, of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of claims 1, 10-18, 23, 25, 29 and 35 of copending Application No. 16/071544.
Regarding claim 1, see at least claims 1 and 23 of copending Application No. 16/071544.
Regarding claim 10, see at least claims 1, 23 and 10 of copending Application No. 16/071544.
Regarding claim 11, see at least claims 1, 23 and 11 of copending Application No. 16/071544.
Regarding claim 12, see at least claims 1, 23 and 12 of copending Application No. 16/071544.
Regarding claim 13, see at least claims 1, 23 and 13 of copending Application No. 16/071544.
Regarding claim 14, see at least claims 1, 23 and 14 of copending Application No. 16/071544.
Regarding claim 15, see at least claims 1, 23 and 15 of copending Application No. 16/071544.
Regarding claim 16, see at least claims 1, 23 and 16 of copending Application No. 16/071544.
Regarding claim 17, see at least claims 1, 23 and 17 of copending Application No. 16/071544.
Regarding claim 18, see at least claims 1, 23 and 18 of copending Application No. 16/071544.
Regarding claim 25, see at least claims 1, 23 and 25 of copending Application No. 16/071544.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/630534 (see corresponding US Patent Application Publication 2021/0080632 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of claims 1 and 6 of copending Application No. 16/630534.
Regarding claim 1, see at least claim 1 of copending Application No. 16/630534.
Regarding claim 35, see at least claim 6 of copending Application No. 16/630534.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/11/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872